DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 2/21/2019 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 5, line 3, “and/or” should be changed to --- and ---. 

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US. Pub. 20110012635; hereinafter “Lu”).
          Regarding claim 14, Lu discloses, in Figs. 1-4, a wet leakage current test system (a wet high potential test apparatus 106) for a photovoltaic component (a solar substrate S), comprising a liquid pool (a test liquid tank 204) and a voltage-withstanding insulation tester (a high voltage insulation tester comprises at least electrodes 345A-B, a power supply 350 and sensors 228, 230 and 232), wherein the wet leakage current test system further comprises a first storage rack (a test station 108 having a support rack 224 where the solar cell substrate is attached for a leakage current test), a lifting actuator (a motion assembly 214), a second storage rack (a cleaning station 110 where a dryer 320 is mounted), and a drying apparatus (a dryer 320),            wherein the first storage rack (224) is arranged above the liquid poo (204)l, and is mechanically connected with the lifting actuator (214), and the lifting actuator is configured to drive the first storage rack to descend into the liquid pool or ascend above the liquid pool (the motion assembly 214 generally raises and lowers the support 224 to place a solar cell substrate in a test position in which the solar cell substrate S is immersed in the test fluid A; see at least in paragraphs [0030 and 0041-0042]), and           the drying apparatus (320) is mounted on the second storage rack (110) and configured to dry the photovoltaic component which moves from the first storage rack onto the second storage rack (see [0044, 0046-0047]).

Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US. Pub. 20110012635; hereinafter “Lu”) in view of Buehler et al. (US Pub. 20120268149; hereinafter “Buehler”).
         Regarding claim 1, Lu discloses, in Figs. 1-4, a wet leakage current test system (a wet high potential test apparatus 106) for a photovoltaic component (a solar substrate S), comprising a liquid pool (a test liquid tank 204) and a voltage-withstanding insulation tester (a high voltage insulation tester comprises at least electrodes 345A-B, a power supply 350 and sensors 228, 230 and 232), wherein the wet leakage current test system further comprises a first storage rack (a test station 108 having a support rack 224 where the solar cell substrate is attached for a leakage current test), a lifting actuator (a motion assembly 214), a second storage rack (a cleaning station 110 where a dryer 320 is mounted), a drying apparatus (a dryer 320)           wherein the first storage rack (224) is arranged above the liquid pool (204), mechanically connected with the lifting actuator (214), and configured to receive the photovoltaic component (solar cell substrate S) thereon (see Figs. 2-3AB), and the lifting actuator (214) is configured to drive the first storage rack to descend into the liquid pool or ascend above the liquid pool (the motion assembly 214 generally raises and lowers the support 224 to place a solar cell substrate in a test position in which the solar cell substrate S is immersed in the test fluid A; see at least in paragraphs [0030 and 0041-0042]);           the drying apparatus (320) is mounted on the second storage rack (110) and configured to dry the photovoltaic component which moves from the first storage rack onto the second storage rack (see [0044, 0046-0047]).           Lu does not explicitly specify that the electrical protection device is in electrical signal connection with the voltage-withstanding insulation tester, and configured to disable a voltage output from the voltage-withstanding insulation tester in the case that an operator operates in a high voltage region, and/or to cut off a power source of the voltage-withstanding insulation tester in an emergency. However, adding an electrical protection device, such a switch device, to turn-off power supply to an device to be tested for purpose of a safety concern is a known practice and generally recognized as being within the level skill in the art.           Buehler discloses an electrical test apparatus (100, in Fig. 1) for a photovoltaic component (175) comprising a safety switch (205) configured to disable power to the electrical test apparatus for protecting the operator from accidental electrocution (see paragraphs [000026-28, 0032]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the wet high potential test apparatus of Lu by having a protective device to disconnect power supply as taught by Buehler for purpose of protecting operator from accidental electrocution (see [0027] of Buehler).
         Regarding claim 10, Lu and Buehler disclose the wet leakage current test system according to claim 1, further comprising a limit device (216) for limiting a lifting stroke of the first storage rack (see Fig. 2).
Allowable Subject Matter
6.       Claims 2, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
              Claims 3, 6, 11-12, 15-18 and 20, 7-9 and 13, and 8 are also objected as being dependent on claims 2, 4, and 5, respectively.

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Degroot (U.S Pat. 9153503) discloses a thin film solar cell processing and testing equipment (see specification for more details).
Conclusion9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/8/2022